DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenspan (US 3881705 newly cited).
Regarding claim 1, Greenspan discloses 
A frothing accessory (FA, annotated figure below) for a blender (bacteriological dilution bottle 22, fig.4) comprises: 
a main body (MB, annotated figure below) having a sidewall (SW, annotated figure below) and a bottom wall (BW, annotated figure below), the sidewall (BW) having at least a first portion having a frustoconical shape (BW is a frustoconical shape, annotated figure below), the bottom wall (BW) being at a wider end of the main body (BW is wider than top portion or side wall SW); 
a mounting hole (MH, annotated figure below) centrally located in a bottom surface, the mounting hole including a threaded portion to receive a threaded post (blender motor driven stud 30, fig.4) [blender motor driven stud 30 and MH has plurality of edges that is operated as a threaded portion]; 
wherein the frothing accessory (FA) is selectively rotated about a longitudinal axis.

Regarding claim 7, Greenspan discloses 
a grasping portion (rotary blade 28, fig.4) projecting upwardly from a top end of the frothing accessory (FA).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan (US 3881705 newly cited).
Regarding claim 2, Greenspan discloses 
the sidewall (SW, annotated figure below) further has a second portion (middle portion), the second portion of the sidewall (SW) being further from the bottom wall (BW) than the first portion of the sidewall (SW).
However, Greenspan does not explicitly disclose the second portion having a concave-frustoconical shape.
Because Applicant has not disclosed the features provides an advantage, is used for a particular purpose, or solves a stated problem. It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a second portion, as taught by Dos Santos, having a concave-frustoconical shape, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application.

Regarding claim 3, Greenspan discloses 
a side wall (SW, annotated figure below) but does not explicitly disclose an angle of the first portion of the sidewall relative to the longitudinal axis of the frothing accessory is between 40 and 50 degrees.
Because Applicant has not disclosed the features provides an advantage, is used for a particular purpose, or solves a stated problem. It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an invention of Greenspan, with an angle of the first portion of the sidewall relative to the longitudinal axis of the frothing accessory is between 40 and 50 degrees, having a concave-frustoconical shape, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application.

Regarding claim 4, Greenspan discloses 
a side wall (SW, annotated figure below) but does not explicitly disclose an angle of the first portion of the sidewall relative to the longitudinal axis of the frothing accessory is 45 degrees.
Because Applicant has not disclosed the features provides an advantage, is used for a particular purpose, or solves a stated problem. It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an invention of Greenspan, with an angle of the first portion of the sidewall relative to the longitudinal axis of the frothing accessory is 45 degrees, in order suitable for the user application.


    PNG
    media_image1.png
    379
    634
    media_image1.png
    Greyscale


Response to Amendment
Applicant's arguments in the Remark, filed on 10/25/2022, have been considered but are moot in view of the new ground(s) of rejection. 


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
11/15/2022